 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    DONNY STEWARD,                                     No. 2:20-cv-01892-TLN-AC
12                       Plaintiff,
13            v.                                         ORDER
14    ASEIL MOHMOUD, et al.,
15                       Defendants.
16

17          Plaintiff Donny Steward (“Plaintiff”) is a state prisoner, proceeding pro se, with a civil

18   rights action pursuant to 42 U.S.C. § 1983. On June 9, 2021, the Court dismissed this action and

19   judgment was entered. (ECF Nos. 17, 18.) Plaintiff appealed the judgment to the Ninth Circuit

20   Court of Appeals. (ECF No. 21.)

21          On June 25, 2021, the Ninth Circuit referred the matter to this Court for the limited

22   purpose of determining whether Plaintiff’s in forma pauperis status should continue on appeal or

23   whether the appeal is frivolous or taken in bad faith. (ECF No. 22 at 1 (citing 28 U.S.C. §

24   1915(a)(3); Hooker v. American Airlines, 302 F.3d 1091, 1092 (9th Cir. 2002) (revocation of in

25   forma pauperis status is appropriate where the district court finds the appeal to be frivolous)).)

26          For the reasons stated in the April 15, 2021 Findings and Recommendations (see ECF No.

27   10), the Court finds that Plaintiff’s appeal is frivolous. Plaintiff’s in forma pauperis status on

28   appeal should therefore be revoked.
                                                        1
 1         Accordingly, IT IS HEREBY ORDERED that:

 2         1. Plaintiff’s in forma pauperis status on appeal is hereby REVOKED; and

 3         2. The Clerk of the Court is directed to serve this order on the Ninth Circuit Court of

 4            Appeals in Case No. 21-16057.

 5         IT IS SO ORDERED.

 6   DATED: June 29, 2021

 7

 8

 9                                                Troy L. Nunley
                                                  United States District Judge
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
